UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [Mark One] x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-32637 AMES NATIONAL CORPORATION (Exact Name of Registrant as Specified in Its Charter) IOWA 42-1039071 (State or Other Jurisdiction of (I. R. S. Employer Incorporation or Organization) Identification Number) AMES, IOWA 50010 (Address of Principal Executive Offices) Registrant's Telephone Number, Including Area Code: (515) 232-6251 NOT APPLICABLE (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this Chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. COMMON STOCK, $2.00 PAR VALUE (Class) (Shares Outstanding at October 26, 2011) AMES NATIONAL CORPORATION INDEX Page PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited) 3 Consolidated Balance Sheets at September 30, 2011 and December 31, 2010 3 Consolidated Statements of Income for the three and nine months ended September 30, 2011 and 2010 4 Consolidated Statements of Cash Flows for the ninemonths ended September 30, 2011 and 2010 5 Notes to Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of FinancialCondition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 40 Item 4. Controls and Procedures 40 PART II. OTHER INFORMATION Item 1. Legal Proceedings 41 Item 1.A. Risk Factors 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3. Defaults Upon Senior Securities 41 Item 4. Removed and Reserved 42 Item 5. Other Information 42 Item 6. Exhibits 42 Signatures 43 2 Index AMES NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (unaudited) September 30, December 31, ASSETS Cash and due from banks $ $ Federal funds sold - Interest bearing deposits in financial institutions Securities available-for-sale Loans receivable, net Loans held for sale Bank premises and equipment, net Accrued income receivable Deferred income taxes - Other real estate owned Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits Demand, noninterest bearing $ $ NOW accounts Savings and money market Time, $100,000 and over Other time Total deposits Federal funds purchased and securities sold under agreements to repurchase Other short-term borrowings Federal Home Loan Bank advances Other long-term borrowings Dividend payable Deferred income taxes - Accrued expenses and other liabilities Total liabilities STOCKHOLDERS' EQUITY Common stock, $2 par value, authorized 18,000,000 shares;issued 9,432,915 shares; outstanding 9,366,684 shares as of September 30, 2011 and 9,432,915 shares as of December 31, 2010 Additional paid-in capital Retained earnings Treasury stock, at cost; 66,231 shares and no shares at September 30, 2011 and December 31, 2010, respectively ) - Accumulated other comprehensive income-net unrealized gain on securities available-for-sale Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to Consolidated Financial Statements. 3 Index AMES NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (unaudited) Three Months Ended Nine Months Ended September 30, September 30, Interest income: Loans, including fees $ Securities: Taxable Tax-exempt Interest bearing deposits and federal funds sold Total interest income Interest expense: Deposits Other borrowed funds Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Trust services income Service fees Securities gains, net Gain on sale of loans held for sale Merchant and ATM fees Other noninterest income Total noninterest income Noninterest expense: Salaries and employee benefits Data processing Occupancy expenses FDIC insurance assessments Other real estate owned Other operating expenses, net Total noninterest expense Income before income taxes Provision for income taxes Net income $ Basic and diluted earnings per share $ Dividends declared per share $ Comprehensive income $ See Notes to Consolidated Financial Statements. 4 Index AMES NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended September 30, 2011 and 2010 (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Provision for off-balance sheet commitments Amortization, net Depreciation Provision for deferred income taxes Securities gains, net ) ) Other-than-temporary impairment of investment securities - Impairment of other real estate owned Gain on sale of other real estate owned ) ) Change in assets and liabilities: Decrease (increase) in loans held for sale ) Increase in accrued income receivable ) ) Decrease (increase) in other assets ) Increase in accrued expenses and other liabilities Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Purchase of securities available-for-sale ) ) Proceeds from sale of securities available-for-sale Proceeds from maturities and calls of securities available-for-sale Net increase in interest bearing deposits in financial institutions ) ) Net decrease in federal funds sold - Net decrease (increase) in loans ) Net proceeds from the sale of other real estate owned Purchase of bank premises and equipment, net ) ) Other changes in other real estate owned ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Increase (decrease) in deposits ) Increase (decrease) in federal funds purchased and securities sold under agreements to repurchase ) Payments from other short-term borrowings, net ) Proceeds from FHLB and other long-term borrowings Payments on FHLB and other long-term borrowings ) ) Purchase of treasury stock ) - Dividends paid ) ) Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and due from banks ) CASH AND DUE FROM BANKS Beginning Ending $ $ 5 Index AMES NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) Nine Months Ended September 30, 2011 and 2010 (unaudited) SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash payments for: Interest $ $ Income taxes SUPPLEMENTAL DISCLOSURE OF NONCASH INVESTING ACTIVITIES Transfer of loans to other real estate owned $ $ See Notes to Consolidated Financial Statements. 6 Index AMES NATIONAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) 1.Significant Accounting Policies The consolidated financial statements for the three and nine month periods ended September 30, 2011 and 2010 are unaudited. In the opinion of the management of Ames National Corporation (the "Company"), these financial statements reflect all adjustments, consisting only of normal recurring accruals, necessary to present fairly these consolidated financial statements. The results of operations for the interim periods are not necessarily indicative of results which may be expected for an entire year. Certain information and footnote disclosures normally included in complete financial statements prepared in accordance with generally accepted accounting principles have been omitted in accordance with the requirements for interim financial statements. The interim financial statements and notes thereto should be read in conjunction with the year-end audited financial statements contained in the Company's Annual Report on Form 10-K for the year ended December 31, 2010 (the “Annual Report”). The consolidated financial statements include the accounts of the Company and its wholly-owned banking subsidiaries (the “Banks”). All significant intercompany balances and transactions have been eliminated in consolidation. Fair value of financial instruments:The following methods and assumptions were used by the Company in estimating fair value disclosures: Cash and due from banks, interest bearing deposits in financial institutions and federal funds sold:The recorded amount of these assets approximates fair value. Securities available-for-sale:Fair value measurement is based upon quoted prices, if available.If quoted prices are not available, fair values are measured using independent pricing models or other model-based valuation techniques such as the present value of future cash flows, adjusted for the securities credit rating, prepayment assumptions and other factors such as credit loss assumptions. Loans receivable:The fair value of loans is calculated by discounting scheduled cash flows through the estimated maturity using estimated market discount rates, which reflect the credit and interest rate risk inherent in the loan.The estimate of maturity is based on the historical experience, with repayments for each loan classification modified, as required, by an estimate of the effect of current economic and lending conditions.The effect of nonperforming loans is considered in assessing the credit risk inherent in the fair value estimate. Loans held for sale:The fair value of loans held for sale is based on prevailing market prices. Deposit liabilities:Fair values of deposits with no stated maturity, such as noninterest-bearing demand deposits, savings, NOW and money market accounts, are equal to the amount payable on demand as of the respective balance sheet date.Fair values of certificates of deposit are based on the discounted value of contractual cash flows.The discount rate is estimated using the rates currently offered for deposits of similar remaining maturities.The fair value estimates do not include the benefit that results from the low-cost funding provided by the deposit liabilities compared to the cost of borrowing funds in the market. Federal funds purchased and securities sold under agreements to repurchase:The carrying amounts of federal funds purchased and securities sold under agreements to repurchase approximate fair value because of the generally short-term nature of the instruments. 7 Index Short-term borrowings:The carrying amounts of short-term borrowings approximate fair value because of the generally short-term nature of the instruments. Federal Home Loan Bank advances and other long-term borrowings:Fair values of Federal Home Loan Bank (“FHLB”) advances and other long-term borrowings are estimated using discounted cash flow analysis based on interest rates currently being offered with similar terms. Accrued income receivable and accrued interest payable:The carrying amounts of accrued income receivable and interest payable approximate fair value. New Accounting Pronouncements In April, 2011, the Financial Accounting Standards Board (“FASB”) issued guidance which modifies certain aspects contained in the Receivables topic of FASB Accounting Standards Codification (“ASC”) 310.The standard clarifies the guidance on evaluating whether a receivable term modification constitutes a troubled debt restructuring,The amendments in this Update are effective for the first interim or annual period beginning on or after June 15, 2011, and should be applied retrospectively to the beginning of the annual period of adoption.The adoption did not have a significant impact on the Company’s financial statements. In June, 2011, the FASB issued guidance on comprehensive income to require that all nonowner changes in stockholders’ equity be presented in either a single continuous statement of comprehensive income or in two separate but consecutive statements. Additionally, the guidance requires entities to present, on the face of the financial statements, reclassification adjustments for items that are reclassified from other comprehensive income to net income in the statement or statements where the components of net income and the components of other comprehensive income are presented. The option to present components of other comprehensive income as part of the statement of changes in stockholders’ equity was eliminated. The guidance is effective for annual periods beginning after December15, 2011, and is not expected to have a significant impact on the Company’s financial statements. In May, 2011, the FASB issued amended guidance which eliminates terminology difference between U.S. generally accepted accounting principles (GAAP) and International Financial Reporting Standards (IFRS) on the measurement of fair value and the related fair value disclosures.While largely consistent with existing fair value measurement principles and disclosures, the changes were made as part of the continuing efforts to converge GAAP and IFRS.The adoption of this guidance is effective for annual periods beginning after December15, 2011, and is not expected to have a significant impact on the Company’s financial statements. 2.Dividends On August 10, 2011, the Company declared a cash dividend on its common stock, payable on November 15, 2011 to stockholders of record as of November 1, 2011, equal to $0.13 per share. 3.Earnings Per Share Earnings per share amounts were calculated using the weighted average shares outstanding during the periods presented. The weighted average outstanding shares for the three months ended September 30, 2011 and 2010 were 9,399,336 and 9,432,915, respectively.The weighted average outstanding shares for the nine months ended September 30, 2011 and 2010 were 9,419,731 and 9,432,915, respectively.The Company had no potentially dilutive securities outstanding during the periods presented. 8 Index 4.Off-Balance Sheet Arrangements The Company is party to financial instruments with off-balance sheet risk in the normal course of business.These financial instruments include commitments to extend credit and standby letters of credit.These instruments involve, to varying degrees, elements of credit risk in excess of the amount recognized in the balance sheet.No material changes in the Company’s off-balance sheet arrangements have occurred since December 31, 2010. 5. Fair Value of Financial Instruments The estimated fair values of the Company’s financial instruments (as described in Note 1) were as follows: September 30, December 31, Carrying Fair Carrying Fair Amount Value Amount Value Financial assets: Cash and due from banks $ Federal funds sold - - Interest bearing deposits Securities available-for-sale Loans receivable, net Loans held for sale Accrued income receivable Financial liabilities: Deposits $ Federal funds purchased and securities sold under agreements to repurchase Other short-term borrowings FHLB and other long-term borrowings Accrued interest payable The methodology used to determine fair value as of September 30, 2011 did not change from the methodology used in the December 31, 2010 Annual Report. 6.Fair Value Measurements Assets and liabilities carried at fair value are required to be classified and disclosed according to the process for determining fair value.There are three levels of determining fair value. Level 1: Inputs to the valuation methodology are quoted prices, unadjusted, for identical assets or liabilities in active markets. A quoted price in an active market provides the most reliable evidence of fair value and shall be used to measure fair value whenever available. Level 2: Inputs to the valuation methodology include quoted prices for similar assets or liabilities in active markets; inputs to the valuation methodology include quoted prices for identical or similar assets or liabilities in markets that are not active; or inputs to the valuation methodology that are derived principally from or can be corroborated by observable market data by correlation or other means. 9 Index Level 3: Inputs to the valuation methodology are unobservable and significant to the fair value measurement. Level 3 assets and liabilities include financial instruments whose value is determined using discounted cash flow methodologies, as well as instruments for which the determination of fair value requires significant management judgment or estimation. The following table presents the balances of assets measured at fair value on a recurring basis by level as of September 30, 2011 and December 31, 2010: Quoted Prices in Significant Other Significant Active markets for Observable Unobservable Identical Assets Inputs Inputs Description Total (Level 1) (Level 2) (Level 3) September 30, 2011 U.S. government agencies $ $
